NELSON, Circuit Judge,
dissenting from Part IV:
I respectfully dissent from Part IV of this opinion.
I believe that the majority misconstrues Hanover Shoe, Inc. v. United Shoe Machinery Corp., 392 U.S. 481, 88 S.Ct. 2224, 20 L.Ed.2d 1281 (1968), when it offsets, before trebling, the 1980 value of the Los Angeles opportunity less the 1980 value of the Oakland opportunity.1 In so doing, it improperly collapses the two separate and distinct tasks of this court: (1) assessing the damages suffered by the Raiders as a result of the NFL’s antitrust violation; and (2) compensating the NFL for the benefit conferred upon the Raiders by the district court’s injunction. In Section IA of this dissent, I show precisely where the majority errs, and how we should properly assess antitrust damages. In Section IB, I emphasize my agreement with the majority’s conclusion that Perma-Life Mufflers, Inc. v. International Parts Corp., 392 U.S. 134, 88 S.Ct. 1981, 20 L.Ed.2d 982 (1968), does not apply to this case. In Section II, I set forth what I believe is the correct method for compensating the NFL.
I. The Raiders’ Antitrust Damages
A. The Majority Misapplies Hanover Shoe by Omitting a Crucial Element of the Damages Formula Upheld by the Supreme Court
In purporting to apply Hanover Shoe to the calculation of the Raiders’ damages, the majority concludes that it is necessary and sufficient to treble the difference between the Raiders’ lost profits between 1980 and 1982 on the one hand, and the 1980 value of the Los Angeles opportunity minus the 1980 value of the Oakland opportunity on the other. I disagree. It is my view that damages resulting from the unlawful restraint include all lost financial advantages, including profits and the accrued value of the business.
In Hanover Shoe, United’s insistence upon renting rather than selling its machines was deemed a violation of the antitrust laws. Absent the violation, Hanover would have incurred no rental costs, but would have expended money in purchasing and servicing its own machines. Yet, in calculating pre-trebled damages, the district court did not simply deduct from Hanover’s rental costs the purchase price and maintenance costs of the machines. Instead, it deducted the difference between the purchase price and maintenance costs on the one hand, and the residual value of the machines at the end of the damage period on the other. 245 F.Supp. 258, 287 (M.D.Pa.1965). That is, in order to arrive at a proper assessment of damages, the court deducted from Hanover’s rental costs the net outlay the company would have had to make in securing the financial advantages of purchased machines. The district court’s pre-trebled assessment of damages *1377may be reflected algebraically, by the formula D = R — (a—b), where:
“D” = pre-trebled damages;
“R” = total rents and royalties paid by Hanover during the complaint period;
“a” = the purchase price to Hanover of the machines it would have bought in 1939 (the beginning of the complaint period) or in any subsequent year when additional machines or replacement machines would have been acquired, plus the expenses Hanover would have incurred in servicing those machines;2 and
“b” = the residual value of (1) machines deemed to have been disposed of at the end of an assumed life expectancy, and (2) machines on hand in September, 1955 (the date of the commencement of the action).
245 F.Supp. at 287-89. The Supreme Court affirmed this assessment. 392 U.S. 481, 88 S.Ct. 2224, 20 L.Ed.2d 1231 (1968).
The majority opinion on damages ignores component “b”. If, as the majority effectively concludes, “a” is the 1980 difference in worth between the Los Angeles and Oakland opportunities, then “b” must be the 1982 (i.e., “residual”) value of the difference in worth between the opportunities. Applying the Hanover Shoe rationale here, in order to reflect accurately the net outlay that the Raiders would have had to make in securing the financial advantages of the move to Los Angeles, we should deduct from lost profits not “a”, but the difference between “a” and “b”. That is, rather than trebling [R — a] as the majority does, we should treble [R — (a — b) ] where:
“R” = lost financial advantages between 1980 and 1982;
“a” = the 1980 value of the Los Angeles opportunity minus the 1980 value of the Oakland opportunity; and
“b” = the 1982 value of the Los Angeles opportunity minus the 1982 value of the Oakland opportunity.
In failing to account for the 1982 (i.e., “residual”) value of the difference in worth between the Los Angeles and Oakland opportunities,3 the majority underestimates the Raiders’ damages.4
Beyond its failure to calculate properly the net outlay the Raiders would have been required to make in moving to Los Angeles in 1980 and operating there through 1982, the majority also fails to calculate properly the financial advantages the Raiders lost by virtue of not being able to move in 1980.5 The antitrust laws provide for the trebled recovery of all financial advantages the plaintiff would have gained absent the unlawful activities of the defendant. See Lehrman v. Gulf Oil Corp., 464 F.2d 26, 47 (5th Cir.), cert. denied, 409 U.S. 1077, 93 S.Ct. 687, 34 L.Ed.2d 665 (1972). Consistent with that principle, the Raiders’ *1378pre-trebled recovery should reflect not only the lost profits from 1980 to 1982, but also the extent to which the increase in value of the business during the same period would have been greater in Los Angeles than it actually was in Oakland.6
In Fishman v. Estate of Wirtz, 594 F.Supp. 853 (N.D.Ill.1984), a case strikingly similar to our own, the plaintiff was unlawfully precluded from purchasing a sports franchise. The district court included in pre-trebled damages both lost profits and the increase in the value of the business during the period of the violation.7 Similarly, in Magnus Petroleum Co. v. Skelly Oil Co., 446 F.Supp. 874 (E.D.Wis.1978), rev’d on other grounds, 599 F.2d 196 (7th Cir.), cert. denied, 444 U.S. 916, 100 S.Ct. 231, 62 L.Ed.2d 191 (1979), the district court allowed a corporation which had been unlawfully prevented from acquiring a business to recover three times the sum of both profits lost from the date of the attempted acquisition to the date of trial, and the increase in the value of the business’ good will during that same period. 446 F.Supp. at 882-83. See also Story Parchment Co. v. Paterson Co., 282 U.S. 555, 561, 51 S.Ct. 248, 250, 75 L.Ed. 544 (1931) (antitrust plaintiffs damages include both (1) the difference between the profits actually realized by the injured party and the profits it would have realized but for the unlawful acts complained of; and (2) the diminished value of its business as a result of such acts); Atlas Building Products Co. v. Diamond Block & Gravel Co., 269 F.2d 950, 958-59 (10th Cir.1959) (same), cert. denied, 363 U.S. 843, 80 S.Ct. 1608, 4 L.Ed.2d 1727 (1960); Photovest Corp. v. Fotomat Corp., 1977-1 Trade Cases (CCH) ¶ 61,529 (S.D.Ind.) (assessing pre-trebled damages of profits lost during antitrust violation ylus difference between what business would have been worth absent a violation and what it was actually worth at end of damage period), aff'd in relevant yart, 606 F.2d 704 (7th Cir.1979), cert. denied, 445 U.S. 917, 100 S.Ct. 1278, 63 L.Ed.2d 601 (1980); Atlantic City Electric Co. v. General Electric Co., 226 F.Supp. 59, 61 (S.D.N.Y.1964) (antitrust plaintiff entitled to recover lost profits and lost value of investment), ayyeal denied, 337 F.2d 844 (2d Cir.1964).
Perhaps the point is best illustrated by supposing that the Raiders had moved to Los Angeles in 1980, and then realized the appreciation in value of their business by selling the franchise in 1982. The financial gain attributable solely to the move would be: (1) the difference between the profits they made in Los Angeles from 1980 to 1982 and those they would have made in Oakland during the same period; and (2) the extent to which the increase in value of the business from 1980 to 1982 was greater than what the increase in value of the business would have been had they remained in Oakland. The majority ignores the second of the two financial advantages the Raiders would have secured by moving to Los Angeles in 1980 and operating there through 1982.
B. Perma-Life Does Not Apply To This Case
I agree with the majority that Perma-Life Mufflers, Inc. v. International Parts Corp., 392 U.S. 134, 88 S.Ct. 1981, 20 L.Ed.2d 982 (1968), simply does not apply to this case. The majority correctly concludes that the jury found Rule 4.3 illegal *1379only as applied to the Raiders’ move. See ante at 1369. Consequently, the Raiders were not a party to the restraint, and the fault-based offset theory of Perma-Life is inapplicable.8
II. Compensation Due the NFL
I also agree that the value of the Los Angeles opportunity, improperly conferred upon the Raiders by the district court’s injunction, should be returned to the NFL. However, I do not agree that this value should be offset from pre-trebled actual antitrust damages. By offsetting before trebling in order to compensate the NFL for the lost value of the injunction, the majority effectively requires the Raiders to pay the League three times the value of an opportunity that was only once received. It is my view that the overbroad equitable relief the majority attacks is adequately and properly addressed by deducting the value of the injunction after trebling.9
This case presents a unique situation. Pursuant to its equitable powers, the district court issued an injunction against the antitrust violator. That injunction prohibited the NFL’s ongoing, illegal restraint of the Oakland Raiders’ move into Los Ange-les. After liability attached, and the move had been made, this court raised sua sponte the issue of whether to deduct the value of the district court’s injunction (the value of the opportunity to play football in Los Angeles less the value of the opportunity to play football in Oakland) from the pre-trebled antitrust damages. In addressing this issue of first impression, the majority has failed to seek guidance from cases involving related policy concerns.
In all of the eases discussed below, the governing principle is that the court should separately assess all offsets which are not related to the pre-trebled damage calculation. That is, offsets which do not flow from the violation itself should be deducted after trebling.10
*1380A. The Policy Concerns That Motivated Both the Flintkote Decision and the Numerous Antitrust Settlement Cases That Followed It, Apply to this Case
It is by now well-established that if an antitrust plaintiff settles with one defendant, the amount of the settlement is to be set off after damages against the remaining defendants have been trebled, and not before.11 The Ninth Circuit established this rule in Flintkote Co. v. Lysfjord, 246 F.2d 368, 397-98 (9th Cir.), cert. denied, 355 U.S. 835, 78 S.Ct. 54, 2 L.Ed.2d 46 (1957). Other courts have adopted it as well. See, e.g., Burlington Industries v. Milliken & Co., 690 F.2d 380, 393 (4th Cir.1983), cert. denied, 461 U.S. 914, 103 S.Ct. 1893, 77 L.Ed.2d 283 (1983); Hydrolevel Corp. v. ASME, 635 F.2d 118, 130 (2d Cir.1980), aff'd on other grounds, 456 U.S. 556, 102 S.Ct. 1935, 72 L.Ed.2d 330 (1982); Baughman v. Cooper-Jarrett, Inc., 530 F.2d 529, 534 (3d Cir.), cert. denied sub nom. Wilson Freight Forwarding Co. v. Baughman, 429 U.S. 825, 97 S.Ct. 78, 50 L.Ed.2d 87 (1976); Wainwright v. Kraftco Corp., 58 F.R.D. 9, 12 (N.D.Ga.1973); Vandervelde v. Put & Call Brokers & Dealers Ass’n, 344 F.Supp. 157, 162 (S.D.N.Y.1972); Semke v. Enid Automobile Dealers Ass’n. 320 F.Supp. 445, 446-47 (W.D.Okla.1970), rev’d on other grounds but specifically approved on this point, 456 F.2d 1361, 1371 (10th Cir.1972).
In Flintkote, the Ninth Circuit provided three persuasive reasons for deducting settlement proceeds after trebling damages. 246 F.2d at 397-98. First, the antitrust laws provide that the plaintiff should receive three times the actual antitrust damages. If a court deducts settlement proceeds before trebling, the plaintiff’s total award would be less than what the law requires. Second, Congress designed the antitrust laws to encourage suits by private plaintiffs. Offsetting before trebling would diminish the statutory incentive through judicial construction. Third, offsetting before trebling would discourage plaintiffs from settling, for every dollar received in settlement would result in a three dollar reduction in the final judgment. See also Burlington Industries, 690 F.2d at 393; Hydrolevel, 635 F.2d at 130; Note, Contribution and Antitrust Policy, 78 Mich.L.Rev. 889, 906 n. 87 (1980). While the third concern does not apply to the question of when to offset the value of the district court’s injunction, the first and second clearly do. Accordingly, we should heed the plain language of Flintkote:
[A] niggardly construction of the treble damage provisions would do violence to the clear intent of Congress. The private antitrust action is an important and effective method of combatting unlawful and destructive business practices. The private suitor complements the Government in enforcing the antitrust laws. The treble damage provision was designed to foster and stimulate the interest of private persons in maintaining a free and competitive economy. Its efficacy should not be weakened by judicial construction.
246 F.2d at 398.
Admittedly, in Flintkote, Burlington Industries, Hydrolevel, Baughman, Wainwright, Vandervelde, and Semke, the offsets represented settlements by defendants whereas, here, the offset under consideration is the value of an injunction. Nonetheless, I find no support in authority or reason for the contention that this factual distinction is material. Thus, these cases reinforce my belief that we should offset after trebling.
B. Analogies to Either (1) the Sole Antitrust Case Involving Both a Counterclaim and an Offset Where Plaintiff Did Not Contribute to His Antitrust Injury, or (2) Cases Involving Violations of Orders Setting Rental Ceilings, Suggest the Same Result: Offset After Trebling
Of the antitrust cases involving offsets where the plaintiff did not participate in *1381the antitrust scheme,12 only one case deals with counterclaims rather than settlements. In Jerard Associates v. Stanley Works, 1966 Trade Cases (CCH) ¶ 71,820 (S.D.N.Y.), the court held that the rationale of Flintkote applied equally well to counterclaims and, thus, decided to offset after trebling. The court went on to say: “We see no reason in law or justice why we should emasculate the treble damage provision by artificially trebling defendant’s counterclaim....” One might equally well remark in the present context that there appears to be no reason in law or justice why this court should emasculate the treble damage provision by deducting the value of the injunction before trebling — i.e., artificially trebling the value of the injunction. Indeed, in Jerard, the court specifically stated that “[t]he purpose of the treble damage provision requires that anij set-off to an antitrust judgment be deducted after trebling because a narrow Construction of § 4 would do violence to the congressional purpose of aiding the enforcement of the antitrust laws by providing an incentive for private antitrust actions ... [citations omitted, emphasis added].”
Another analogy may be drawn to cases dealing with violations of orders setting rental ceilings under the Emergency Price Controls acts of World War II. Under those acts, courts awarded treble damages to the tenants of landlords who willfully violated rental ceiling orders. The cases held that actual damages should be trebled first, and that only afterwards should the amount of any unpaid rent be deducted from the trebled figure. In other words, offsets which do not flow from the violation itself should occur only after damages have been trebled. See Waters v. Turner, 76 F.Supp. 279 (E.D.Pa.1948); Sampson v. Thomas, 76 F.Supp. 691 (E.D.Mich.1948).
Together with Flintkote arid Jerard, these cases demonstrate that where the law has a punitive objective in trebling compensatory damages, offsets from the judgment must be made after the actual damages are trebled in order to serve that objective properly. The antitrust law applicable to the present case, 15 U.S.C. § 15, provides that the plaintiff “shall recover threefold the damages by him sustained.” This court should have followed the Ninth Circuit’s decision in Flintkote by holding that the purpose of those words would best be carried out by offsetting the value of the injunction after the jury verdict had been trebled.

. The majority’s assessment of damages rests upon an assumption, neither pleaded nor proved by the NFL, that the League actually would have charged the Raiders the difference between the 1980 values of the Los Angeles and Oakland opportunities. I base much of my dissent on the same assumption, but note that I would require the NFL to plead and prove that fact on remand.
In this connection, I am puzzled by the majority’s contention that its so-called "primary” holding does not assume that the NFL would have charged the Raiders for the move. See ante at n. 7. If the NFL would not have charged the Raiders for the move, I see no way that the relief awarded could have been considered beyond the scope of the adjudicated antitrust liability.


. For the sake of clarity, I have taken what the district court in Hanover Shoe called "S” (expenses Hanover would have incurred in servicing the purchased machines) and incorporated it into "a".


. In its footnote 8, the majority offers no support for the contention that the difference in worth between the Los Angeles and Oakland opportunities has no "residual" value in 1982. Indeed, by deducting the 1980 value of the Oakland opportunity from the 1980 value of the Los Angeles opportunity before offsetting, the majority implicitly acknowledges that the Oakland opportunity had a "residual” value in 1980. Following the majority’s reasoning, I find it inexplicable that the Los Angeles opportunity would not similarly possess a “residual” value in 1982.
In the majority’s own words:
Unquestionably, when the Raiders moved to Los Angeles, they appropriated for themselves the expansion value that had accumulated in Los Angeles. Although by moving out of Oakland the Raiders “gave back" an expansion opportunity [i.e., a residual value] to the NFL, the uncontradicted testimony at trial showed the Los Angeles market to be a significantly more lucrative franchise opportunity.
Ante at 1371. In short, the majority's footnote 8 is inconsistent with its own offset calculation in the body of the opinion.


. That is to say, the majority overestimates the net outlay (a — b) the Raiders would have had to make in securing the financial advantages of the Los Angeles opportunity from 1980 to 1982.


. Here, I am referring to all lost financial advantages other than the increase in the value of the opportunities as reflected in the calculation of “a” and "b”.


. Contrary to the majority’s assertion in footnote 8 of its opinion, it is not at all apparent that the jury’s award included both elements of damages.


. In arriving at its assessment of pre-trebled damages, the court actually calculated the net value of the business as of the time of trial, added the monies distributed to the conspirator’s stockholders during the violation period, and then subtracted the monies expended by its stockholders during that time. 594 F.Supp. at 861. Because the difference between monies expended and distributed accounts for both the price the plaintiff would have paid for the franchise when it was sold to the conspirator, and its net profit or loss during the violation period, the court’s calculation of damages was exactly as I propose here.


. Even were we to find Rule 4.3 illegal per se, I question the majority’s dicta that Perma-Life supports offsetting the value of a remedy before trebling. The majority’s view seems to be a significant extension, unsupported by any authority of which I am aware, of the offhandedly expressed Perma-Life principle. Indeed, Perma-Life is most often cited in support of vigorous private enforcement of the antitrust laws. See, e.g., Illinois Brick Co. v. Illinois, 431 U.S. 720, 745, 97 S.Ct. 2061, 2074, 52 L.Ed.2d 707 (1977). The Supreme Court has stated unequivocally that an antitrust plaintiff may recover only for "antitrust injury, which is to say injury of the type the antitrust laws were intended to prevent and that flows from that which makes defendants’ acts unlawful." Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489, 97 S.Ct. 690, 697, 50 L.Ed.2d 701 (1977) (emphasis added). In other words, only detriments and benefits which flow from the antitrust violation itself should enter into the calculation of antitrust damages. Since it appears that any “benefits” derived by the Raiders flowed directly from the remedy, and not from the NFL’s antitrust scheme, it is inappropriate to apply a Per-ma-Life offset before trebling the damages.


. One can appreciate the fairness of offsetting after trebling in the present case by examining the implications of a slight variation of the facts. What if the Raiders had not sought in-junctive relief? In that case, there would be no question of offsetting the value of an equitable remedy. First, the Raiders would receive three times their actual antitrust damages (i.e., three times the lost financial advantages between 1980 and 1982). Only afterwards would the court prevent the ongoing antitrust violation by prohibiting the restraint of the move, but permitting the NFL to charge the Raiders for the value of the move.
In a sense, the mistake the majority commits can be characterized as one of blurring together the distinct benefits conferred by the injunction. First, the injunction prevented an ongoing antitrust violation. Second, it effectively conferred upon the Raiders the value of the 1982 difference in worth between the Los Angeles and Oakland opportunities, for which the Raiders might have otherwise been charged. The remedy in this case should have been the trebled value of the lost financial advantages plus the right to purchase the opportunity to play football in Los Angeles. The amount to which the NFL was entitled incident to the move, improperly conferred upon the Raiders, can be returned; but to return this amount, the Raiders need only return it once, after trebling. Offsetting before trebling would result in a treble return for an improper remedy that was only once received.


.In Siegel v. Chicken Delight, Inc., 448 F.2d 43 (9th Cir.1971), cert. denied, 405 U.S. 955, 92 S.Ct. 1173, 31 L.Ed.2d 232 (1972), the offset flowed from the violation.


. Obviously, this rule applies only when all of the defendants are jointly and severally liable for the antitrust damages.


. In Siegel v. Chicken Delight, Inc., 448 F.2d 43 (9th Cir.1971), cert. denied, 405 U.S. 955, 92 S.Ct. 1173, 31 L.Ed.2d 232 (1972), the plaintiff did participate in the antitrust scheme.